Title: To George Washington from Jonathan Trumbull, Sr., 13 August 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 13th August 1776

Your Favour of the 7th Instant, by Mr Root, & the Intelligence it contains has given me great concern & Anxiety—the soon expected Strength of the Enemy & weekness of your Army were equally unforseen and surprizing—tho I never gave credit to the public Accounts of you[r] Numbers, yet I could not suspect they fell so much short of the Numbers proposed as I find they do.
Immediately upon receipt of your Letter I Summoned my Council of Safety, and Ordered Nine Regiments of our Militia in addition to the Five Western Regiments, Fourteen in the whole to march without loss of Time and join You, under the Command of Oliver Wolcott Esqr. Colo. of the  Regiment as their Brigadier General, who is appointed and Commissioned to that Office. these Orders are accompanied with the most pressing Recommendation of speedily carrying them into Execution, inforced by communicating as much of the Intelligence you was pleased to favour me with of your Situation & danger as I thought prudent and Necessary.
I have likewise proposed that Companies of Volunteers ⟨cons⟩isting of Able bodied Men not in the Militia should associate ⟨and⟩ March to your assistance, under Officers they should chuse, and have promised them like Wages and Allowance of provisions &C. as the Continental Army receive—some such Companies are formed & I expect more will be, what ever their Numbers may be they will be ordered to join some one of our Militia Regiments, and submit themselves to the Command of their Field Officers while they continue in Service.

Colo. Wards Regiment is on their March to join—I am far from trusting meerly in the Justice of our Cause—I consider that as a Just Ground to Hope for the smiles of Heaven on our Exertions, which ought to be the greatest in our Power.
These fourteen Regiments, sent On the Present Emergency consist of Substantial farmers, whose Business requires their return when the Necessity of their further stay in the Army is Over—And doubt not your attention thereto, and that you will dismis them in whole or in part as soon as you think safe and Convenient.
Capt. Bacon has not been with me tho I have heard of him and that he is returned without going to Rhode Island Capt. Van Buren has been here upon the same Errand, and has procured all the Sail Cloth that was wanted, and part of the Cordage and has a prospect of obtaining the rest of the Cordage in this Colony.
I have notwithstanding forwarded you[r] Letter to Governor Cooke and likewise given him the Intelligence I received from You agreable to your request. I am with Esteem and Regard Sir Your Obedient humble Servant

Jonth; Trumbull

